



EXHIBIT 10.22


[DATE]
[NAME]
[ADDRESS]


Re: Performance Award


Dear [NAME],


This letter (the “Letter”) sets forth the amount and terms of a discretionary
performance award that you are receiving in recognition of the performance of
NIKE, Inc. (the “Company”) for the period [DATE] - [DATE] and your role in
delivering such performance. Effective as of the date hereof, the Company agrees
as follows:
1.
Performance Award. Subject to the terms and conditions set forth in this Letter,
you are hereby awarded a discretionary cash award (the “Award”) of $[AMOUNT].
Your Award will be paid (less applicable taxes required to be withheld with
respect to such payment) in [a lump sum] [installments] on [date(s)], subject to
your continued employment with the Company through the payment date.



2.
Clawback. The Award is subject to the NIKE, Inc. Policy for Recoupment of
Incentive Compensation and any applicable securities, tax and stock exchange
laws, rules, regulations and requirements relating to the recoupment or clawback
of incentive compensation.



3.
No Right to Employment. For the avoidance of doubt, this Letter does not give
you the right to be retained in the employment of the Company or any of its
subsidiaries. The Company reserves the right to terminate you at any time for
any reason, notwithstanding the existence of this Letter.



4.
No Assignment. Except as otherwise required by applicable law, none of your
interests, benefits, payments, claims or rights under this Letter Agreement
shall be subject in any manner to any claims of any of your creditors or
beneficiaries, nor to alienation by anticipation, sale, transfer, assignment,
bankruptcy, pledge, attachment, charge or encumbrance of any kind, and any
attempt to take any such action shall be null and void.



5.
Applicable Law. This Letter and all rights thereunder shall be governed by and
construed in accordance with the laws of the State of Oregon, without giving
effect to the conflict of laws principles thereof.



Sincerely,


NIKE, Inc.
 
By
 
 
Name:
 
 
Title:
 








